Citation Nr: 0412908	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  97-27 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
dysthymic disorder prior to April 23, 1999, and in excess of 
50 percent from April 23, 1999 and thereafter.

2.  Entitlement to a rating in excess of 10 percent for 
maxillary and ethmoidal sinusitis, with allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.  

This matter comes before the Board of Veteran's Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA).  By a rating action of 
October 1996, the Regional Office (RO) in San Juan, Puerto 
Rico, confirmed and continued a 10 percent disability rating 
assigned to sinusitis, maxillary and ethmoidal.  The veteran 
perfected a timely appeal to that decision.  In March 1997, 
the veteran's claims file was transferred to the RO in St. 
Petersburg, Florida.  

By a rating action of December 1998, the RO granted service 
connection for depressive disorder and assigned a 10 percent 
disability rating, effective June 6, 1996.  The veteran 
perfected a timely appeal to that decision.  Subsequently, a 
rating action of December 2000 increased the evaluation for 
dysthymic disorder from 10 percent to 30 percent, effective 
June 6, 1996; and, a 50 percent disability rating was 
assigned, effective April 23, 1999.  Since this is not the 
highest possible rating available under the rating schedule 
for dysthymic disorder, and the veteran has not indicated 
that he is content with this rating, the appeal continues.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Because the veteran's appeal involves the propriety of the 
initial rating assigned following the grant of service 
connection for his dysthymic disorder, the Board has 
characterized that issue in accordance with the holding of 
Fenderson v. West, 12 Vet. App. 119 (1999).  

For reasons that will be set forth below, the issue of 
entitlement to a rating in excess of 10 percent for maxillary 
and ethmoidal sinusitis with allergic rhinitis will be 
addressed in the REMAND section following the Order.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for a higher rating for a 
dysthymic disorder has been obtained by the RO.  

2.  From June 6, 1996, the veteran's service-connected 
dysthymic disorder has been objectively manifested by 
nightmares, difficulty sleeping, difficulty concentrating, a 
slightly restricted affect, depressed mood, and a global 
assessment of functioning (GAF) score of 70, productive of no 
more than "definite" social and industrial impairment.  The 
disorder has not been manifested by circumstantial, 
circumlocutory, stereotyped, or otherwise abnormal speech, 
panic attacks occurring more than once a week, difficulty in 
understanding complex commands, impaired judgment, or 
impaired abstract thinking; neither has the disorder been 
manifested by obsessional rituals, impaired impulse control, 
grossly inappropriate behavior, spatial disorientation, or 
persistent danger of hurting oneself or others.  

3.  As of April 23, 1999, the service-connected dysthymic 
disorder has been manifested by symptoms which include 
chronically depressed mood, nightmares, continuing sleep 
disturbance, irritability, inability to consistently focus, 
diminished concentration, difficulty in adapting to stressful 
circumstances, and social withdrawal which overall, result in 
no more than occupational and social impairment with reduced 
reliability, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
service-connected dysthymic disorder were not met during the 
period from June 6, 1996, through April 22, 1999.  38 
U.S.C.A. § 1155, 5103, 5107 (West 2002); 38 C.F.R. Part 4, 
§ 4.132, Diagnostic Code 9405 (as in effect prior to Nov. 7, 
1996) and § 4.130, Diagnostic Code 9433 (effective on and 
after Nov. 7, 1996).

2.  The criteria for a rating in excess of 50 percent for the 
service-connected dysthymic disorder have not been met.  38 
U.S.C.A. § 1155, 5103, 5107 (West 2002); 38 C.F.R. Part 4, 
§ 4.132, Diagnostic Code 9405 (as in effect prior to Nov. 7, 
1996) and § 4.130, Diagnostic Code 9433 (effective on and 
after Nov. 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

The VCAA requires VA to (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the AOJ decision 
which is the subject of this appeal was made in December 
1998, prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
the reasons specified below.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on May 19, 2003, was 
not given prior to the adjudication which is the subject of 
this appeal, the notice was provided by the RO prior to the 
transfer and recertification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an SSOC was provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

In Pelegrini, supra, the Court indicated that VA must also 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  VA's General 
Counsel, however, in a precedent opinion held that the 
Court's statement that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VAOPGCPREC 1-2004 (February 
24, 2004).  It was further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate his claim.  For example, the discussions in 
the December 1998 decision appealed, the June 1999 statement 
of the case, the December 2000 rating decision, the December 
2000 supplemental statement of the case (SSOC), and the June 
2003 SSOC (especially when considered collectively) informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  By 
letter dated in May 2003, the veteran was provided with a 
detailed list of the types of evidence that would 
substantiate his claim; he was informed that it was his 
responsibility to make sure he provides all requested records 
pertaining to his claim.  In this regard, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Under the circumstances of this case, the 
Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the veteran.  The Board may 
therefore proceed to adjudicate the claim at issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Factual background.

The records indicate that the veteran served on active duty 
from October 1952 to September 1954.  The service medical 
records show that the veteran received treatment for 
complaints of headaches and purulent nasal discharge since 
basic training.  In January 1953, the veteran was found to 
have mild deviation of nasal septum to the left.  The 
pertinent diagnoses were sinusitis and deviated nasal septum.  
The service medical records were negative for any complaints, 
findings or diagnosis of a psychiatric disorder.  

By a rating action of November 1956, service connection was 
granted for sinusitis, maxillary, left; a 10 percent 
disability rating was assigned, effective June 26, 1956.  

Medical evidence of record from the 1950's through 1980's, 
including VA as well as private treatment reports, show that 
the veteran received ongoing treatment primarily for symptoms 
associated with his sinusitis.  A treatment report, dated in 
August 1984, reflect a diagnosis of chronic ethmoidal and 
maxillary sinusitis.  During a clinical visit in March 1985, 
the veteran complained of frontal headaches and nasal 
discharge; he also complained of difficulty sleeping.  The 
pertinent diagnosis was sinusitis with anxiety.  A VA 
psychiatric examination was conducted in August 1985, at 
which time it was noted that the veteran was being followed 
for chronic headaches and memory loss.  The veteran indicated 
that, at home, he was very irritable and verbally offensive 
to his family.  He also reported difficulty sleeping.  The 
veteran stated that he had crying episodes at the thought of 
not being able to provide for his family.  He also described 
a loss of energy, difficulty concentrating and lack of 
interest.  Following a mental status examination, the veteran 
was diagnosed with major depression.  In April 1986, the 
veteran was diagnosed with episodes of disorientation.  The 
veteran was seen at a neurology clinic in July 1986, at which 
time he reported hearing a noise and feeling like he was 
going to fall to the ground.  A psychiatric examination was 
reported to be normal with no focal neurological examination.  

The veteran's claim for service connection for a nervous 
disorder was received in June 1996.  Submitted in support of 
the veteran's claim were medical evidence, VA as well as 
private treatment reports, dated from March 1991 through 
September 1998, reflecting treatment for several 
disabilities.  These records do not reflect any treatment for 
a psychiatric disorder.  

The veteran was afforded a VA compensation examination in 
September 1998, at which time he complained of low mood, 
periods of hopelessness, helplessness, worthlessness and 
feelings of guilt.  He reported crying episodes.  The veteran 
indicated that due to his chronic medical problems, which 
include sinusitis, he was constantly in a bad mood.  He 
reported difficulty concentrating and the ability to follow 
through on tasks; he also felt tired and had poor appetite.  
On mental status examination, the veteran was alert, well 
dressed and well groomed.  There was slight psychomotor 
retardation.  His mood was depressed and his affect was 
slightly restricted.  His speech was normal.  The veteran 
denied any suicidal or homicidal ideation; he also denied any 
hallucinations.  There was no evidence of delusions or 
paranoid thinking.  He was able to concentration and he had 
good insight and judgment.  The clinical impression was 
depressive disorder secondary to sinusitis; it was noted that 
the present global assessment of functioning (GAF) was 70, 
and the GAF over the past year was 75.  The examiner noted 
that the veteran endorsed many of the signs and symptoms of 
depression; he related that because of lack of sleep, he felt 
miserable in the morning, his mood was irritable and he could 
not concentrate.  The examiner also noted that, despite his 
shortcomings, the veteran was able to enjoy life with his 
grandchildren and was able to work in the yard; he liked to 
watch television.  

Received in January 1999 were VA medical records, dated from 
February 1972 to March 1989.  Among these records is a 
medical certificate, dated in August 1984, indicating that 
the veteran was treated at a VA hospital for chronic 
sinusitis, R/O major depression vs. dysthymic disorder.  
During a clinical visit in June 1987, the veteran reported a 
3 month long symptomatology of depression, anxiety, insomnia, 
poor concentration, nightmares, and fear of losing control.  
The pertinent diagnosis was major depression, mental 
problems.  A treatment report, dated in October 1987, reflect 
a diagnosis of dysthymic disorder.  These records show that 
the veteran was seen at a psychiatric service in March 1989, 
with complaints of anxiety, difficulty sleeping, social 
withdrawal, nightmares, headaches and irritability.  The 
pertinent diagnosis was major depression.  

Received in July 1999 were VA progress notes, dated from 
March 1998 to June 1999, which show that the veteran received 
ongoing treatment for several disabilities, including a 
psychiatric disorder.  During a clinical visit, dated April 
23, 1999, the veteran complained of difficulty sleeping, 
feelings of hopelessness, feelings of helplessness, and loss 
of interest in daily activities.  The pertinent diagnosis was 
dysthymic disorder; and the veteran was assigned a GAF score 
of 50.  

On the occasion of a VA examination in July 2000, the veteran 
stated that he continued to have intermittent depressive 
episodes; he noted that the episodes were more severe at 
times when he had difficulty sleeping.  The veteran indicated 
that when he did sleep, he had nightmares about different 
things, woke up and had difficulty going back to sleep.  The 
veteran stated that the nightmares were usually of people 
chasing him or of him falling off a cliff or of "wartime" 
things.  He denied any suicidal or homicidal ideations.  It 
was noted that the veteran was very frustrated with the lack 
of progress in treatment of his depressive symptoms.  He had 
no auditory, visual or tactile hallucinations.  He complained 
of decreased concentration, decreased energy, and depressed 
mood.  The veteran also reported feelings of hopelessness, 
helplessness, and guilt.  

On mental status examination, the veteran was described as 
being well groomed.  He maintained good eye contact.  His 
mood was dysthymic and his affect was constricted.  His 
speech was relevant, coherent and goal directed.  No 
looseness of associations, no flight of ideas and no ideas of 
reference were elicited.  No auditory, visual, and tactile 
hallucinations were noted.  The veteran denied any suicidal 
or homicidal ideation, intent or plan.  He was alert and 
oriented.  His remote and recent memory was intact.  He had a 
fairly good fund of knowledge.  Concentration was good.  
Insight and judgment were good.  The pertinent diagnosis was 
dysthymic disorder; the examiner stated that this was not a 
residual of depression but actually a dysthymic disorder 
itself, which was a DSM-IV diagnosis.  The global assessment 
of functioning (GAF) at the time of the examination was 
reported to be 60.  

Received in March 2002 were medical records from the Social 
Security Administration, dated from September 1971 to 
December 1989.  These records show that, in an administrative 
decision of October 1985, the veteran was found to be 
disabled due to severe dysthymic disorder, lumbar sprain and 
sinusitis; it was determined that his disability began May 
15, 1984.  

Another VA examination was conducted in January 2003, at 
which time it was reported that the veteran was easily 
excitable with his family over any little thing.  The veteran 
reported difficulty sleeping; he noted that he slept only 
four hours per night.  He indicated that his health problems 
have gotten worse over the past couple of years, and he spent 
his day working around the home, reading the Bible and going 
to church.  The veteran also indicated that he was having 
depressed mood with insomnia.  He reported poor energy and 
irritability; he also reported frequent nightmares.  On 
mental status examination, the veteran was casually dressed 
and well groomed.  He was cooperative with the interviewer.  
There was poor eye contact.  His speech was normal rate, 
volume and tone.  His mood was reported to be "okay," with 
a constricted affect.  His thought processes were organized, 
linear and goal-directed.  There was no suicidal or homicidal 
ideation, intent or plan.  No auditory, visual or tactile 
hallucinations were reported.  No apparent delusions were 
noted.  Insight and judgment appear to be intact.  The 
pertinent diagnosis was dysthymia; a GAF score of 60 was 
assigned.  The examiner stated that the veteran continued to 
meet the DSM IV criteria for dysthymia, and that he was 
moderately affected by his disorder.  


III.  Legal Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2003).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims ("the 
Court") also discussed the concept of the "staging" of 
ratings, noting that it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  

The veteran initially filed his claim of entitlement to 
service connection for a nervous disorder in June 1996.  As 
indicated above, he later appealed the initially assigned 
disability rating.  During the pendency of the veteran's 
claim, VA issued revised regulations amending the portion of 
the rating schedule dealing with psychiatric disorders.  

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, revised statutory or regulatory provisions 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2003); VAOPGCPREC. 3-2000 (April 10, 
2000); see also Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
vacated on other grounds by 251 F.3d 166 (Fed. Cir. 1999).  

The period on appeal is from June 1996 to present.  The 
veteran's service-connected disability will be evaluated 
under both versions of the schedular criteria to determine 
which, if either, is more favorable.  

The Board is of the opinion that the change in the rating 
criteria effective November 7, 1996, did not result in a more 
favorable version of the regulation than the prior criteria 
with respect to the veteran in this case.  The new criteria 
are more objective than the old to result in more consistent 
evaluations and greater ease in comparing examinations.  The 
symptoms indicated at each level are not intended to be 
comprehensive (and could not be, because of the multitude of 
symptoms in mental disorders), but to provide an objective 
framework that will enable rating boards to assign consistent 
evaluations for mental disorders based on signs and symptoms. 
The Board will apply the "old" criteria to the evidence dated 
before November 7, 1996, and both sets of criteria will be 
applied to evidence on and after that date.  VAOPGCPREC 3- 
2000 (2000).  

Under the regulations in effect prior to November 7, 1996, 
Diagnostic Code 9405 (dysthymic disorder), and other codes 
pertaining to psychoneurotic disorders, provide for a 50 
percent rating when the ability to maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is assigned when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is assigned when the attitudes of all contacts, except 
the most intimate, are so adversely affected as to result in 
virtual isolation in the community; or when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed though or behavioral 
process associated with almost daily activities such a 
fantasy, confusion, panic, and explosions of aggressive 
energy result in a profound retreat from mature behavior; or 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 2002).  

Effective November 7, 1996, the provisions of Diagnostic Code 
9433 read as follows:

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9433 (2003).  

Words such as "mild", "considerable" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (2003).  It should 
also be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2003).  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) Scale score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV, p. 32).  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job). Scores ranging from 
31 to 40 represent major impairment in several areas such as 
work, family relations, judgment, thinking, or mood (e.g., 
neglects family and is unable to work).  Scores ranging from 
11 to 20 represent some danger of hurting self or others 
(e.g., suicide attempts without clear expectation of death; 
frequently violent; manic excitement) or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces) or 
gross impairment in communication (e.g., largely incoherent 
or mute).  See generally Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

A.  Entitlement to a rating in excess of 30 percent during 
the period from June 6, 1996 through April 22, 1999.

The medical evidence during the period from June 1996 through 
April 22, 1999, does not show that the veteran had 
occupational and social impairment with reduced reliability 
and productivity as contemplated by a 50 percent disability 
rating under the schedular criteria presently in effect.  
While the veteran was noted to have a restricted affect 
during VA examination in September 1998, the evidence does 
not show that he had circumstantial, circumlocutory, or 
stereotyped speech; his speech was described as normal.  The 
evidence does not show that the veteran experiences panic 
attacks more than once a week.  The veteran is not shown to 
have difficulty in understanding complex commands, and his 
memory was not shown to be impaired.  Similarly, the evidence 
does not show that the veteran's abstract thinking was 
impaired.  It is noteworthy that the September 1998 VA 
examination assigned a GAF score of 70, suggesting that the 
level of social and occupation impairment caused by the 
veteran's dysthymic disorder was mild.  Based on the 
foregoing, the Board finds that the criteria for a rating in 
excess of 30 percent, under the present schedular criteria, 
were not met during the period in question.  38 U.S.C.A. 
§§ 1155, 5107 (West 2003); 38 C.F.R. Part 4, § 4.130, 
Diagnostic Codes 9433 (2003).  

Similarly, while the evidence shows such symptoms as sleep 
disturbance, depressed mood, and social withdrawal, the 
evidence does not show that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired as contemplated by a 50 
percent disability rating under the old criteria.  While the 
record indicates that the veteran was unemployed at the time 
of his September 1998 VA examination, and he was in receipt 
of social security disability, the record indicates that his 
unemployability was a result of several disabilities and not 
solely due to his dysthymic disorder.  His dysthymic disorder 
is not shown to have resulted in considerable industrial 
impairment as contemplated by an increased rating.  The Board 
concludes that the evidence does not show that the veteran's 
level of social and industrial impairment rises to the level 
of considerable as envisioned in the rating criteria.  In the 
opinion of the Board, during the period from June 6, 1996, 
through April 22, 1999, the veteran's level of impairment was 
more nearly characterized as definite.  It as not shown at 
any time prior to April 22, 1999 that the dysthymic disorder 
included symptoms that met the criteria for a higher award.  
Therefore, prior to April 23, 1999, a 30 percent rating, and 
no more, was justified.  


B.  Entitlement to a rating in excess of 50 percent from 
April 23, 1999 and thereafter.

However, a VA progress note dated April 23, 1999, indicates 
that the dysthymic disorder symptoms had begun to worsen.  At 
that time, he reported increased depression, difficulty 
sleeping, and a loss of interest in daily activities.  A GAF 
of 50 was assigned.  GAF scores between 41 and 50 denote 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  A GAF score of 50 is at 
the upper limit of serious symptoms.  Subsequently, during 
the VA examinations in July 2000 and January 2003, he 
reported depressive episodes, frustration, decreased 
concentration, decreased energy, disturbed sleep, and crying 
spells.  However, examination revealed normal appearance, 
attitude, behavior, and good hygiene.  A GAF score of 60 was 
assigned during both examinations, a score which represents a 
moderate level of impairment.  Under the circumstances, 
effective from the time of his April 23, 1999, VA clinical 
visit that medically indicated a worsening of his condition, 
no more than a 50 percent disability rating is appropriate 
under either the schedular criteria in effect prior to or 
after November 7, 1996.  In the absence of medical findings 
of symptoms indicative of greater impairment, which the July 
2000 psychiatrist specifically noted were not present, a 
disability rating in excess of 50 percent under either 
criteria is not warranted.  

The Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
dysthymic disorder at any stage under consideration.  
Further, the degrees of disability specified under the rating 
schedule generally are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.2.  Under the 
circumstances, referral of the case for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted. 

Both the RO and the Board have considered the appropriateness 
of the initial rating for the veteran's psychiatric disorder 
under the applicable criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  See Fenderson, 12 Vet. App. at 126.  


ORDER

A rating in excess of 30 percent for the service-connected 
dysthymic disorder for the period from June 6, 1996, to April 
22, 1999, is denied.  

A higher evaluation for the service-connected dysthymic 
disorder, rated as 50 percent disabling from April 23, 1999, 
is denied.  


REMAND

The veteran essentially contends that his sinusitis condition 
is more disabling than reflected by the 10 percent rating 
currently assigned.  

The veteran was accorded an examination by VA to evaluate his 
sinusitis in January 2003.  Thereafter, the veteran was seen 
by Dr. Marin Bautista in August 2003, complaining of 
persistent sinus symptoms, headaches, feeling weak, tired and 
coughing.  The assessment was recurrent sinus pain and 
allergic rhinitis.  Attached to the treatment report was a 
prescription note, dated in August 2003, requesting a 
computerized tomography (CT scan) of the paranasal sinuses.  
The results of any CT scan or other radiographic study of the 
sinuses done as a result of the August 2003 prescription are 
not of record.  Inasmuch as the record indicates that the 
veteran's sinusitis may have worsened since the January 2003 
examination, he will be accorded another examination for 
disability evaluation purposes.

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following actions:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate his claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that he is 
expected to provide.  The veteran should 
also be requested to provide any evidence 
in his possession that pertains to the 
claim.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for sinusitis.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file copies of 
his complete treatment reports.  In 
particular the RO should obtain the 
report of any CT scan that might have 
been conducted in accordance with the 
August 26, 2003, request from Dr. 
Bautista.  Regardless of his response, 
the RO should obtain all outstanding VA 
records and treatment notes.  The RO 
should advise the veteran of any records 
it is unable to obtain.  

3.  The RO should schedule the veteran 
for an examination by an appropriate 
specialist for the purpose of determining 
the nature and severity of his service-
connected sinus disability.  The claims 
folder should be made available to the 
examiner prior to the examination of the 
veteran.

4.  Thereafter the case should be 
readjudicated by the RO.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



